UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6086



SAMUEL WRIGHT,

                                              Plaintiff - Appellant,

          versus


KATHY HAWK, Director, United States Bureau of
Prisons; JOHN DOE, Superintendent, Northern
Neck Regional Jail,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-00-232)


Submitted:   March 8, 2001                 Decided:   March 16, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Wright appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Wright v. Hawk, No. CA-00-232 (E.D. Va.

Dec. 20, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2